     Case 2:20-cv-00061-JTN-MV ECF No. 3 filed 05/14/20 PageID.29 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


    TYRONE A. EVANS,                            2:20-CV-11116-TGB-EAS
    LAWRENCE BEASLEY,
    SYLVESTER WASHINGTON, JR
    JARED J. CAMERON, and
    LEONARD JOHNSON,
                                               ORDER TRANSFERRING
                     Plaintiffs,                CASE TO THE UNITED
                                              STATES DISTRICT COURT
                                                 FOR THE WESTERN
        v.                                     DISTRICT OF MICHIGAN

    GRETCHEN WHITMER
    HEIDI WASHINGTON1, and
    CONNIE HORTON,

                     Defendants.



        This matter has come before the Court on a pro se civil rights

complaint under 42 U.S.C. § 1983. The plaintiffs are five prisoners who

are confined at the Chippewa Correctional Facility in Kincheloe,
Michigan. The defendants are: Gretchen Whitmer, Governor of the State

of Michigan; Heidi Washington, Director of the Michigan Department of

Corrections; and Connie Horton, warden at the Chippewa Correctional

1
  The Court has amended the plaintiffs’ caption for this case because this
defendant is listed as “Hide Washington” in the complaint. See Compl.,
ECF No. 1, pp. 1, 6. The Court takes judicial notice that the defendant’s
first name is “Heidi,” not “Hide.” See www.Michigan.gov/corrections.
  Case 2:20-cv-00061-JTN-MV ECF No. 3 filed 05/14/20 PageID.30 Page 2 of 3




Facility.   Plaintiffs allege that the overall conditions, including

overcrowding, at the Chippewa Correctional Facility make it impossible

to prevent the contraction and spread of COVID-19 among prisoners and

employees of the Michigan Department of Corrections.              They seek

declaratory and injunctive relief.

      In view of these allegations and the place where they are alleged to

have taken place, a preliminary question is whether this district is the

proper venue for Plaintiffs’ complaint. A civil action may be filed in

      (1) a judicial district in which any defendant resides, if all
      [the] defendants are residents of the State in which the
      district is located;

      (2) a judicial district in which a substantial part of the events
      or omissions giving rise to the claim occurred, or a substantial
      part of property that is the subject of the action is situated; or

      (3) if there is no district in which an action may otherwise be
      brought as provided in this section, any judicial district in
      which any defendant is subject to the court's personal
      jurisdiction with respect to such action.

28 U.S.C. § 1391(b).


      Public officials “reside” in the judicial district where they perform

their official duties. O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972)

(per curiam) (quoting 1 Moore’s Federal Practice 1487-88). And a district

court may transfer a civil action to any district where the action could

have been brought. 28 U.S.C. §§ 1404(a) and 1406(a).

                                      2
  Case 2:20-cv-00061-JTN-MV ECF No. 3 filed 05/14/20 PageID.31 Page 3 of 3




     The events or omissions giving rise to Plaintiffs’ complaint occurred

at the Chippewa Correctional Facility in Kincheloe, Michigan.

Furthermore, the defendants maintain offices in either Lansing,

Michigan or Kincheloe, Michigan. Lansing is located in Ingham County,

and Kincheloe is located in Chippewa County. Both counties lie within

the Western District of Michigan. See 28 U.S.C. § 102(b)(1) and (b)(2).

Accordingly, the proper venue for Plaintiffs’ complaint is the United

States District Court for the Western District of Michigan.

     The Court therefore orders the Clerk of Court to transfer this case

to the United States District Court for the Western District of Michigan
pursuant to 28 U.S.C. §§ 1391(b), 1404(a), and 1406(a). The Court has

not screened Plaintiffs’ complaint under 28 U.S.C. §§ 1915(e)(2) and

1915A, nor determined whether Plaintiffs’ may proceed without
prepayment of the fees and costs for this action.

IT IS SO ORDERED.


     DATED: May 14, 2020.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge



                                     3
